Title: To George Washington from Stephen Sayre, 3 January 1795
From: Sayre, Stephen
To: Washington, George


        
          Sir.
          No. 91 Noth 2d Street. Philaa 3. Jan: 1795
        
        May I be permitted to bring myself, once more, to your recollection, without offence—Presuming you are uninfluenced, by any recommendation to offices, beyond the merit of the person, to be appointed; I come before you, without friends to sollicit, and without fears, from my enemies, if opportunity is offer’d, to vindicate my character, & conduct.
        It is not my conjecture, alone, but it is the general belief of those, who think me entitled to some respectable situation in the government, that the cause of neglect, can be no other, than the injury done to my character, by the irresistable weight, & extensive influence, of the British Ministry, in the begining of our Revolution. They did not content themselves, with taking my property, but bent down their whole force, to destroy my reputation.
        I deem it hard indeed, to suffer in the good opinion of my own country, because my attachment to it, made our common enemy singularly virulent & pointedly vindictive—I had no personal foes—indeed, I had some real friends, among the very men, who were compel’d to persecute me—my ruin never was in contemplation, till I had united all the parties of our cause, into a formidable Phalanx—singular as it may appear, I was the only man, who conducted the springs of opposition, in the year 1775—this is somewhat evident, by the letters I now request you to peruse, as far as secret movements can be supposed.
        It was my misfortune, not to know, the extent of the power I had acquired; or not to have consider’d, the power of the Minister to punish.
        After quiting the Kingdom, I fell into a second error, by puting too much confidence in our own Government—attending one of the Commissioners to Berlin without a Commission in form I have this consolation—that, errors are not crimes—and the day must come, when the world will know, that I deserve well of my country.
        
        I have done honor to myself, in every situation which accident may have place’d me; and if I possess talents, equal to the office, & if my past Services are equal, & my sufferings, infinitely greater, than any other citizen: can I expect disappointment from a character, whose highest ambition leads to justice?
        Pardon me, if I appeal to your feelings, as our political Father, requesting your protection, to one of the family, who has been deeply injured.
        It was my Intention to have publish’d the strange events of my life—when combined together my conduct must be approved—my reasons for doing this are—that while alive, I can defend my good name, & confirm the truth, by fresh proofs, as it meets with opposition: but some circumstances forbid my doing it, at this moment. I have the original letters by me, from which those extracts, I now enclose, are taken—they may be refer’d to if demanded. I am with great veneration & all due respect
        
          Stephen Sayre
        
      